
	

113 HR 4592 IH: Hereditary Hemorrhagic Telangiectasia Diagnosis and Treatment Act of 2014
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4592
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2014
			Mr. Gerlach (for himself and Mr. Himes) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act to improve the diagnosis and treatment of hereditary
			 hemorrhagic telangiectasia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Hereditary Hemorrhagic Telangiectasia Diagnosis and Treatment Act of 2014.
		2.FindingsThe Congress finds as follows:
			(1)Hereditary hemorrhagic telangiectasia (HHT) is a largely undiagnosed or misdiagnosed vascular
			 genetic bleeding disorder resulting in artery-vein malformations (AVMs)
			 which lead to preventable catastrophic and disabling consequences. HHT can
			 cause sudden death at any age, unless detected and treated. Early
			 detection, screening, and use of readily available treatment can prevent
			 premature deaths and long-term health complications resulting from HHT. A
			 person with HHT has the tendency to form blood vessels that lack the
			 capillaries between an artery and vein. HHT often results in spontaneous
			 hemorrhage or stroke from brain or lung AVM. In addition to hemorrhagic
			 stroke, embolic stroke and brain abscess occur in approximately 30 percent
			 of persons with HHT artery-vein malformations in the lung (due to lack of
			 capillaries between the arterial and venous systems which normally filter
			 out clots and bacteria).
			(2)One in 5,000 American children and adults suffer from HHT.
			(3)Studies have found an increase in morbidity and mortality rates for individuals who suffer from
			 HHT.
			(4)Due to the widespread lack of knowledge, accurate diagnosis, and appropriate intervention, 90
			 percent of HHT-affected families are at risk for preventable
			 life-threatening and disabling medical incidents such as stroke.
			(5)Early detection, screening, and treatment can prevent premature deaths, spontaneous hemorrhage,
			 hemorrhagic stroke, embolic stroke, brain abscess, and other long-term
			 health care complications resulting from HHT.
			(6)HHT is an important health condition with serious health consequences which are amenable to early
			 identification and diagnosis with suitable tests, and acceptable and
			 available treatments in established treatment centers.
			(7)Timely identification and management of HHT cases is an important public health objective because
			 it will save lives, prevent disability, and reduce direct and indirect
			 health care costs expenditures. A recent study has found use of a genetic
			 testing model for HHT diagnosis saves $9.9 million in that screening can
			 be limited to those persons within the family groups who actually have the
			 gene defect, leading to early intervention in those found to have
			 treatable AVMs.
			(8)Without a new program for early detection, screening, and treatment, 14,000 children and adults who
			 suffer from HHT in the population today will suffer premature death and
			 disability.
			3.PurposeThe purpose of this Act is to create a federally led and financed initiative for early diagnosis
			 and appropriate treatment of hereditary hemorrhagic telangiectasia that
			 will result in the reduction of the suffering of families, prevent
			 premature death and disability, and lower health care costs through proven
			 treatment interventions.
		4.Centers for disease control and preventionPart B of title III of the Public Health Service Act is amended by inserting after section 317T (42
			 U.S.C. 247b–22) the following:
			
				317U.Hereditary hemorrhagic telangiectasia
					(a)In generalWith respect to hereditary hemorrhagic telangiectasia (in this section referred to as HHT), the Director of the Centers for Disease Control and Prevention (in this section referred to as
			 the Director) shall carry out the following activities:
						(1)The conduct of population screening described in subsection (c).
						(2)The identification and conduct of investigations to further develop and support guidelines for
			 diagnosis of, and intervention for, HHT, including cost-benefit studies.
						(3)The development of a standardized survey and screening tool on family history.
						(4)The establishment, in collaboration with a voluntary health organization representing HHT families,
			 of an HHT resource center within the Centers for Disease Control and
			 Prevention to provide comprehensive education on, and disseminate
			 information about, HHT to health professionals, patients, industry, and
			 the public.
						(5)The conduct or support of public awareness programs in collaboration with medical, genetic, and
			 professional organizations to improve the education of health
			 professionals about HHT.
						(b)Collaborative approachesThe Director shall carry out this section through collaborative approaches within the National
			 Center on Birth Defects and Developmental Disabilities and the Division
			 for Heart Disease and Stroke Prevention of the Centers for Disease Control
			 and Prevention for clotting and bleeding disorders.
					(c)Population screeningIn carrying out population screening under subsection (a)(1), the Director shall—
						(1)designate and provide funding for a sufficient number of HHT Treatment Centers of Excellence to
			 improve patient access to information, treatment, and care by HHT experts;
						(2)conduct surveillance by means of a population study, supplemented by sentinel health care provider
			 or center surveillance, and by administrative database analyses as useful,
			 to accurately identify—
							(A)the prevalence of HHT; and
							(B)the prevalence of hemorrhagic and embolic stroke, and brain abscess, resulting from HHT;
							(3)include HHT screening questions in the Behavioral Risk Factor Surveillance System survey conducted
			 by the Centers for Disease Control and Prevention in order to screen a
			 broader population and more accurately determine the prevalence of HHT;
						(4)provide data collected under paragraph (2)(B) to the Paul Coverdell National Acute Stroke Registry
			 to facilitate—
							(A)analyses of the natural history of hemorrhagic and embolic stroke in HHT; and
							(B)development of screening and artery-vein malformation treatment guidelines specific to prevention
			 of complications from HHT;
							(5)develop and implement programs, targeted for physicians and health care professional groups likely
			 to be accessed by families with HHT, to increase HHT diagnosis and
			 treatment rates through the—
							(A)establishment of a partnership with HHT Treatment Centers of Excellence designated under paragraph
			 (1) through the creation of a database of patients assessed at such HHT
			 Treatment Centers of Excellence (including with respect to phenotype
			 information, genotype information, transfusion dependence, and
			 radiological findings);
							(B)integration of such database with—
								(i)the universal data collection system used by the Centers for monitoring hemophilia with the blood
			 disorders; and
								(ii)the Paul Coverdell National Acute Stroke Registry; and
								(C)inclusion of other medical providers who treat HHT patients; and
							(6)use existing administrative databases on non-HHT Treatment Centers of Excellence patients—
							(A)to learn about the natural history of HHT and the efficacy of various treatment modalities; and
							(B)to better inform and develop screening and treatment guidelines associated with improvement in
			 health care outcomes, and research priorities relevant to HHT.
							(d)Eligibility for designation as an HHT treatment center of excellenceIn carrying out subsection (c)(1), the Director may designate, as an HHT Treatment Center of
			 Excellence, academic health centers demonstrating each of the following:
						(1)The academic health center possesses a team of medical experts capable of providing comprehensive
			 evaluation, treatment, and education to individuals with known or
			 suspected HHT and their health care providers.
						(2)The academic health center has sufficient personnel with knowledge about HHT, or formal
			 collaboration with one or more partnering organizations for personnel or
			 resources, to be able to—
							(A)respond in a coordinated, multidisciplinary way to patient inquiries; and
							(B)coordinate evaluation, treatment, and education of patients and their families in a timely manner.
							(3)The academic health center has the following personnel, facilities, and patient volume:
							(A)A medical director with—
								(i)specialized knowledge of the main organ manifestations of HHT; and
								(ii)the ability to coordinate the multidisciplinary diagnosis and treatment of patients referred to the
			 center.
								(B)Administrative staff with—
								(i)sufficient knowledge to respond to patient inquiries and coordinate patient care in a timely
			 fashion; and
								(ii)adequate financial support to allow the staff to commit at least 25 to 50 percent of their time on
			 the job
			 to HHT.
								(C)An otolaryngologist with experience and expertise in the treatment of recurrent epistaxis in HHT
			 patients.
							(D)An interventional radiologist with experience and expertise in the treatment of pulmonary
			 arteriovenous malformations (AVM).
							(E)A genetic counselor or geneticist with the expertise to provide HHT-specific genetic counseling to
			 patients and families.
							(F)On-site facilities to screen for all major organ manifestations of HHT.
							(G)A patient volume of at least 25 new HHT patients per year.
							(H)Established mechanisms to coordinate surveillance and outreach with HHT patient advocacy
			 organizations..
		5.Additional health and human services activitiesWith respect to hereditary hemorrhagic telangiectasia (in this section referred to as HHT), the Secretary of Health and Human Services, acting through the Administrator of the Centers for
			 Medicare & Medicaid Services, shall award grants on a competitive basis—
			(1)for an analysis by grantees of the Medicare Provider Analysis and Review (MEDPAR) file to develop
			 preliminary estimates from the Medicare program under title XVIII of the
			 Social Security Act for preventable costs of annual health care
			 expenditures including items, services, and treatments associated with
			 untreated HHT furnished to individuals with HHT, as well as socioeconomic
			 costs such as disability expenditures associated with preventable medical
			 events in this population, who are entitled to benefits under part A of
			 title XVIII of the Social Security Act or enrolled under part B of such
			 title; and
			(2)to make recommendations regarding an enhanced data collection protocol to permit a more precise
			 determination of the total costs described in paragraph (1).
			6.National institutes of healthPart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by adding at
			 the end the following:
			
				409K.Hereditary hemorrhagic telangiectasia
					(a)HHT initiative
						(1)EstablishmentThe Secretary shall establish and implement an HHT initiative to assist in coordinating activities
			 to improve early detection, screening, and treatment of people who suffer
			 from HHT. Such initiative shall focus on—
							(A)advancing research on the causes, diagnosis, and treatment of HHT, including through the conduct or
			 support of such research; and
							(B)increasing physician and public awareness of HHT.
							(2)ConsultationIn carrying out this subsection, the Secretary shall consult with the Director of the National
			 Institutes of Health and the Director of the Centers for Disease Control
			 and Prevention.
						(b)HHT coordinating committee
						(1)EstablishmentNot later than 60 days after the date of the enactment of this section, the Secretary, in
			 consultation with the Director of the National Institutes of Health, shall
			 establish a committee to be known as the HHT Coordinating Committee.
						(2)Membership
							(A)In generalThe members of the Committee shall be appointed by the Secretary, in consultation with the Director
			 of the National Institutes of Health, and shall consist of 12 individuals
			 who are experts in HHT or arteriovenous malformation (AVM) as follows:
								(i)Four representatives of HHT Treatment Centers of Excellence designated under section 317U(c)(1).
								(ii)Four experts in vascular, molecular, or basic science.
								(iii)Four representatives of the National Institutes of Health.
								(B)ChairThe Secretary shall designate the Chair of the Committee from among its members.
							(C)Interim membersIn place of the 4 members otherwise required to be appointed under subparagraph (A)(i), the
			 Secretary may appoint 4 experts in vascular, molecular, or basic science
			 to serve as members of the Committee during the period preceding
			 designation and establishment of HHT Treatment Centers of Excellence under
			 section 317U.
							(D)Publication of namesNot later than 30 days after the establishment of the Committee, the Secretary shall publish the
			 names of the Chair and members of the Committee on the Website of the
			 Department of Health and Human Services.
							(E)TermsThe members of the Committee shall each be appointed for a 3-year term and, at the end of each such
			 term, may be reappointed.
							(F)VacanciesA vacancy on the Committee shall be filled by the Secretary in the same manner in which the
			 original appointment was made.
							(3)ResponsibilitiesThe Committee shall develop and coordinate implementation of a plan to advance research and
			 understanding of HHT by—
							(A)conducting or supporting basic, translational, and clinical research on HHT across the relevant
			 national research institutes, national centers, and offices of the
			 National Institutes of Health, including the National Heart, Lung, and
			 Blood Institute; the National Institute of Neurological Disorders and
			 Stroke; the National Institutes of Diabetes and Digestive and Kidney
			 Diseases; the Eunice Kennedy Shriver National Institute of Child Health
			 and Human Development; the National Cancer Institute; and the Office of
			 Rare Diseases; and
							(B)conducting evaluations and making recommendations to the Secretary, the Director of the National
			 Institutes of Health, and the Director of the National Cancer Institute
			 regarding the prioritization and award of National Institutes of Health
			 research grants relating to HHT, including with respect to grants for—
								(i)expanding understanding of HHT through basic, translational, and clinical research on the cause,
			 diagnosis, prevention, control, and treatment of HHT;
								(ii)training programs on HHT for scientists and health professionals; and
								(iii)HHT genetic testing research to improve the accuracy of genetic testing.
								(c)DefinitionsIn this section:
						(1)The term Committee means the HHT Coordinating Committee established under subsection (b).
						(2)The term HHT means hereditary hemorrhagic telangiectasia..
		7.Authorization of appropriations
			(a)In generalTo carry out section 317U of the Public Health Service Act as added by section 4 of this Act,
			 section 5 of this Act, and section 409K of the Public Health Service Act
			 as added by section 6 of this Act, there is authorized to be appropriated
			 $5,000,000 for each of fiscal years 2015 through 2019.
			(b)Resource centerOf the amount authorized to be appropriated under subsection (a) for each of fiscal years 2015
			 through 2019, $1,000,000 shall be for carrying out section 317U(a)(4) of
			 the Public Health Service Act, as added by section 4 of this Act.
			(c)OffsetThere is authorized to be appropriated to the Department of Health and Human Services for salaries
			 and expenses of the Department for each of fiscal years 2015 through 2019
			 the amount that is $5,000,000 less than the amount appropriated for such
			 salaries and expenses for fiscal year 2014.
			
